Mb. Presiding Justice Burroughs delivered the opinion of the court. Appellee, Emma Summers, the widow of Harry Summers, deceased, sued appellants, Samuel Baker and George Reddick, who were partners in keeping a dram-shop under the name of Baker & Reddick, in the Circuit Court of DeWitt County, in an action on the case to recover damages to her means of support by reason of their selling or giving intoxicating liquors to her husband in his lifetime which contributed to bis intoxication and that of one Marcum, and that by reason of such intoxication of both, Marcum killed her husband and she was deprived of him who had been before then her supporter, and who had supported her well. 1 Appellants demurred to the declaration which, as amended, contained five counts; and the demurrer being overruled, they pleaded not guilty to it; and upon issue joined, the case was tried by jury and resulted in a verdict in favor of appellee for $2,500, upon which the court rendered judgment after overruling appellants’ motion for a new trial. They excepted, and to effect a reversal of the judgment, bring the case to this court by appeal and insist that the court improperly ruled in the admission and exclusion of evidence; in giving and refusing instructions; and that the verdict is contrary to the evidence and the law applicable thereto. It appears that appellants keep the only dram-shop in the town of Weldon, DeWitt county, Illinois, a town of about 600 population. In the second story of the building where they do business, there is a gambling room run by another person, and appellants sell and furnish the intoxicating liquors which are drunk by persons frequenting the gambling room. On the 25th of December, 1899, Harry Summers procured intoxicating liquors from appellants until he was very much intoxicated, and in that condition, engaged in a game of cards with one Murdock in the gambling room, where they got into a quarrel over the game, and while so quarreling, Marcum, who was a stranger to Summers, but who was somewhat acquainted with Murdock, came into the gambling room, also in a drunken condition, resulting from intoxicating liquor which he had bought from appellants, and took the part of Murdock in the quarrel. This so enraged Summers that he attacked Marcum, and was shot and killed by him. The evidence leaves no doubt but that the drunken condition of both Summers and Marcum caused the former to be killed by the latter, and the jury properly so found. The insistence of appellants that the evidence fails to show that the intoxication of Summers and Marcum was the proximate cause of the killing of the former by the latter, is without force in view of the evidence in this record. While the rulings of the trial court upon the admission and exclusion of evidence and on the instructions were, in some minor respects, inaccurate, yet on the whole record it is manifest that both sides had a fair trial, and that the result reached by the verdict and judgment is in accordance with the law applicable to the issues tried and the evidence produced, and therefore the judgment in this case should, and will be, affirmed.